UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 L-1 Identity Solutions, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 02-0807887 (I.R.S. Employer Identification No.) 177 Broad Street Stamford, Connecticut 06901 (Address and Zip Code of Principal Executive Offices) L-1 IDENTITY SOLUTIONS, INC. 401(K) PLAN SPECTAL 401(K) PLAN (Full Titles of the Plans) Mark S. Molina Executive Vice President, Chief Legal Officer & Secretary L-1 Identity Solutions, Inc. 177 Broad Street Stamford, CT (203) 504-1100 (Name, Address and Telephone Number, including area code, of Agent For Service) Copy to: Marita A. Makinen, Esq. Weil Gotshal & Manges LLP 767 Fifth Avenue New York, New York 10153 CALCULATION OF REGISTRATION FEE Title of Securities to be Registered 1 Amount to be Registered 2 Proposed Maximum Offering Price Per Share 3 Proposed Maximum Aggregate Offering Price 3 Amount of Registration Fee 3 Common stock, $0.001 par value 1,500,000 $ 8.245 $ 12,367,500 $ 882 1 This Registration Statement covers shares of common stock, par value $0.001 per share, of L-1 Identity Solutions, Inc. (“L-1 Common Stock”) that may be issued to employees under the L-1 Identity Solutions, Inc. 401(k) Plan (the “L-1 Plan”) and the SpecTal 401(k) Plan (the “SpecTal 401(k) Plan”, and together with the L-1 Plan, the “Plans”). Pursuant to Rule 416(c) under the Securities Act of 1933, as amended (the “Securities Act”), this Registration Statement also covers an indeterminate amount of interests to be offered or sold pursuant to the L-1 Plan. 2 The number of shares being registered consists of (i) an additional 500,000 shares of L-1 Common Stock that may be issued under the L-1 Plan to employees or their beneficiaries as future employer contributions, and (ii) an additional 1,000,000 shares of L-1 Common Stock that may be issued under the SpecTal 401(k) Plan to employees or their beneficiaries as future employer contributions. Pursuant to Rule 416 under the Securities Act, there shall also be deemed registered hereby such additional number of shares of L-1 Common Stock as may be issuable under the terms of the Plans to prevent dilution pursuant to future stock dividends, stock splits or similar transactions. 3 Estimated solely for the purpose of calculating the proposed maximum aggregate offering price and the registration fee pursuant to Rule 457(h) under the Securities Act, based upon the average of the high and low sales prices of the
